1

ATTACHMENT A to Software License and Hosting Services Agreement (MSA)/Purchase
Order
Managed Service
Statement of Work Number / Project Title: SOW #4 *** Subscription Services
MSA Number: (Optional)







NO WORK ON THIS PROJECT IS AUTHORIZED OR SHALL COMMENCE UNTIL A VALID PURCHASE
ORDER IS DULY ISSUED BY CISCO


1.
GENERAL.

This Statement of Work (“SOW”) defines services (“Services”) to be performed for
and Work Product to be delivered as applicable to Cisco Systems, Inc. (“Cisco”)
by Covisint Corporation (“Covisint”, “Licensor” or “Supplier”) under the
Software License and Hosting Services Agreement defined below.
This SOW is governed by, incorporated into, and made part of the terms and
conditions of the Software License and Hosting Services Agreement, having an
effective date of November 19, 2013 (“MSA” or “Agreement”), as amended, between
Covisint and Cisco. In the event of any conflict between the SOW and the MSA
and/or Purchase Order, the SOW will prevail, solely to the extent of the
inconsistency unless otherwise stated.
The terms of this SOW are limited to the scope of this SOW and shall not be
applicable to any other SOWs which may be executed and attached to the MSA
and/or Purchase Order.
Any references in this SOW to specific sections in the Agreement are solely for
the convenience of the parties and are not intended to modify the Agreement. If
the parties wish to modify any provisions of the Agreement, such modifications
must be clearly stated, specifying the sections to be modified and how they are
to be modified. Any such modifications shall apply only with respect to this
SOW, and shall not affect any other existing or future SOWs unless otherwise
indicated.


This SOW is comprised of the following parts:
SOW Sections 1 - 14
Appendix A: Definitions
Appendix B: Cisco standard document templates and Sample Reports
Appendix C: CSPO Information Classification Policy
Appendix D: Rate card for change orders
Appendix E: Fixed Price Breakdown
Appendix F: Long-Term SXP Conceptual Architecture


2. SCOPE OF SERVICES.
a) Executive Summary
***
b)
Supplier shall provide Services under the following phases:

The scope of this SOW will be provided in a single phase.
c) Project Organization

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

2

The project organization is assigned after this SOW is signed by the parties.
There will be a Supplier Project Manager and a Supplier Core Team. This team
will work with the Cisco Project Manager and Cisco Core Team.
3.
SERVICES AND WORK PRODUCT.

a)
Services Scope. The parties agree that (i) the scope of this SOW shall be a
portion of the work that is set forth under this Section 3, such portion to be
mutually agreed to by the parties; (ii) the entire scope of Section 3 will not
be completed during the Term of this SOW; (iii) completion of the entire scope
would require further extension of the Term of this SOW or execution of another
equivalent agreement and (iv) any such extension or agreement shall be entered
into at the parties’ sole discretion.







1)
***



    
2)
*** Subscription Services.

(a)
Covisint Responsibilities. Supplier shall be solely responsible for the delivery
of the following Services:

(i)
In conjunction with Cisco, integrate Cisco’s *** and/or APIs to Covisint
Platform Services. ***

(ii)
***

(b)
Cisco Responsibilities.

***


b)
Specifications for Work Product. This section (b) is not applicable for this
SOW.

The Work Product shall meet the following technical, functional and other
Specifications:
All Work Product prepared by Supplier will be produced using Cisco standard
desktop, Oracle Development, and Training tools (i.e., MS Word, MS Excel, MS
PowerPoint, MS Visio, Standard Survey, and Tools, etc.) and adhere to the
requirements and specifications of the Cisco standard document templates
(Appendix B) unless otherwise approved by Cisco.
All Work Product prepared by Supplier will be subject to Cisco’s acceptance in
accordance with Section 4 of this SOW in order to determine whether they comply
in all material respects with the specifications agreed upon by the parties in
this SOW.
Supplier shall mark all Work Products in accordance with CSPO Information
Classification Policy. A copy of the current policy is located at
http://wwwin.cisco.com/infosec/policies/classification.shtml#marking (or any
successor sites) as it may be updated from time to time at Cisco’s sole
discretion, and Supplier must comply with any updates to the policy during the
term of this SOW.


c)Support and Training. Supplier shall provide the following support and
training for the Services and Work Products as applicable
•
Covisint will provide support related to Covisint software products, including
any additional software or functionality developed under Section 3(a)(2)(a)
which is Covisint IP, within the SXP Platform.




GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

3

d)Written Reports. Supplier shall provide the following written reports: None
required.
Frequency
Report Title
Type
Content Overview of Report Content
Instruction: Overview Of Delivery Status: Updated MS Project Plan Gantt Chart
Showing Progress, Report On Any Deliveries Made Week Before, Issues,
Escalations, Planning For Next Week’s Activities.
Format
To Be Delivered To
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable
Not Applicable

Samples of reports can be found in Appendix B
4.
SERVICE LEVEL AGREEMENT AND TESTING PROCEDURES - Service Level Agreement and
Testing Procedures are defined in the Agreement, therefore this Section 4 does
not apply to this SOW.

a) Service Level Agreement (SLA).
The table below sets service levels requirements (“Service Levels”) that shall
be prescribed to measure Supplier’s performance of the Ongoing Services under
this SOW. Supplier agrees that Services shall meet or exceed each of the
applicable Service Levels set out below, subject to the limitations and in
accordance with the provisions set out in this SOW and the Agreement.
Area
Definition
Service Level
Report by
Format
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     

During the Transition-In Phase, both Parties shall validate the Service Level
baselines.
SLA’s shall be measured, calculated and reported by the 10th of each month
during the SOW Term. The Parties shall mutually agree on the criteria and data
source for the report.
Supplier shall be responsible for promptly investigating and minimizing impact
of all failures to meet the SLA by:
i)
Initiating problem investigations to identify root causes of failures related to
not achieving the SLA;

ii)
Immediately reporting problems related to the Services that reasonably could be
expected to have a material adverse effect on Cisco 's operations to Cisco and

iii)
Making written recommendations to Cisco for improvement in procedures related to
the Services.

Where performance fails to meet an SLA during the Ongoing Maintenance Phase, a
root cause analysis will be conducted by Supplier to determine the cause of the
missed Service Level, and corrective actions will be identified and implemented.
Where the root cause analysis identifies corrective action related to scope
outside of Supplier’s scope within SOW, Cisco shall ensure appropriate
corrective action is taken by the appropriate Parties.
If Supplier performance fails to meet an SLA for two (2) consecutive months due
to factors within Supplier’s control, at the discretion of the Cisco Production
Support Manager, the matter may be escalated to the Steering Committee for
review. When corrective action is accepted by the Steering Committee, Supplier
shall be considered to have met the SLA.
***
If the Ongoing Services provided pursuant to this SOW are changed, modified or
enhanced (whether by Change Control Procedure outlined in the Agreement or
through the provision of new services), the Parties

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

4

shall review the Service Levels then in effect and shall in good faith determine
whether such Service Levels should be adjusted and whether additional Service
Levels should be implemented.
Quarterly Performance Evaluation: On a quarterly basis, Supplier shall provide
Cisco with a report that details Supplier’s performance with respect to each
measure set forth in the SLA during the preceding quarter (the “Quarterly
Business Review”).
e)Quality Assurance (QA) Testing and Acceptance.
The Work Product shall pass the following tests:
                 
  
In the event that the Work Product does not conform to the applicable
specifications of the SOW (such non-conformance will be referred to as
"Deficiencies"), Cisco shall reject the Work Product and provide written notice
to Supplier describing the Deficiencies in sufficient detail to enable Supplier
to correct such Deficiencies. Supplier shall address such Deficiencies in a
timely manner. Supplier shall compile an action plan to correct any Deficiencies
and the process for acceptance detailed herein shall be repeated until such time
as all Deficiencies have been resolved and the Deliverable is accepted by Cisco.
Cost of any work effort undertaken by Supplier to rectify Deficiencies in the
tasks completed by Supplier will be borne by Supplier.
If Cisco does not provide written acceptance or rejection within ten (10)
working days, then Supplier will follow a mutually agreed upon escalation
process (“Escalation Process”). This Escalation Process will be developed in the
first 4 weeks after work on this SOW begins.
Cisco and Supplier may mutually agree to extend the period of time allotted for
any review, correction or change under this section. Any such extension of time
will extend the schedule for subsequent Deliverables by a corresponding amount,
if the subsequent Deliverable is dependent on completion of the former
Deliverable.


f)Additional Acceptance Criteria.
     
5.    RESOURCES TO BE PROVIDED BY SUPPLIER.
Supplier shall provide the following to complete the Services:
(a)
SUPPLIER’S PRE-EXISTING PROPERTY.

Supplier will use the following Pre-existing Property of Supplier to complete
the Services.
Covisint Platform Services
(b) Supplier Resources
All Supplier’s personnel requiring access to Cisco’s premises or network must go
through the Contingent Worker Onboarding (CWO) process which includes background
screening by a third party agency. Each individual must achieve a rating
acceptable to Cisco before they may participate in this SOW engagement.
Only those personnel directly responsible for management of the contract, or
whose professional/technical skills are essential for successful implementation
of the project or statement of work should be designated as Key Personnel. Key
Personnel are subject to approval of Cisco’s management prior to assignment.
Cisco may require removal of designated Key Personnel for no reason or any
reason, and Supplier shall promptly comply with Cisco’s direction. For avoidance
of doubt, Cisco may only require removal of non-key personnel from the project
for good cause, including by way of illustration and not of limitation, failure
to comply with Cisco’s “Job Practice and Behavior Guide for Vendors,
Contractors, Independent Contractors, Suppliers, and Access-Only” as
communicated to all Supplier resources in the “Cisco Confidential Information
Agreement: Individuals (Vendors, Contractors, Independent Contractors,
Suppliers, and Partners)” they sign as part of the Cisco Non-Employee Access
package.



GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

5

Key Personnel
Name
Role
Participation
Primary Location
Srini Madala
Development Manager
 
Southfield, MI
 
 
 
 
 
Supplier Day-to-Day On-Site Support Team Manager: This role is not applicable
for this SOW.
 
 

Supplier’s planned headcount for this work is described in Appendix E (Fixed
Cost Breakdown) attached to this SOW, however as this is a Managed Service, the
non key resources to be used under this SOW shall be at the discretion of
Supplier, as long as Supplier continues to meet the requirements under sections
3, 4, 9 and 13 of this SOW. Supplier shall not increase the agreed monthly cost
to charge for resources in excess of the planned resources outlined in Appendix
E, unless any such additional resources are required as a result of an approved
Change Order as per Section 12, or volume change as outlined in 9d.
Cisco will utilize Supplier Day-to-Day On-Site Support Team Manager as a single
point of contact for all communications. Cisco will refrain from contacting or
communicating with Supplier staff or team members without engaging the
appropriate Supplier Day-to-Day On-Site Support Team Manager prior to doing so.
Supplier Day-to-Day On-Site Support Team Manager is responsible for the
following resource management tasks:
i)
Representing all of Supplier’s employees and areas of delivery provided by
Supplier to Cisco as defined in this SOW

ii)
Professional and satisfactory completion of the stated Service Levels and Work
Products

iii)
Timely and effective selection of appropriately skilled Suppliers to meet the
requirements of the project

iv)
Being the conduit and responsible party for the delivery of information from
Supplier concerning service, requirements and plans

v)
Scheduling meetings as needed with Cisco Project Manager to review Supplier
performance

(c) Third Party Technology.
Supplier shall provide and pay for the following third party technologies to
complete the Services.
N/A
6.    RESOURCES TO BE PROVIDED BY CISCO.
Cisco shall provide the following:
(a) CISCO PRE-EXISTING PROPERTY AND ASSETS.        
All property and assets, whether tangible or intangible, provided by Cisco to
Supplier shall be Cisco Pre-existing Property. Cisco Pre-Existing Property shall
include, but not be limited to the following:

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

6

Item
Yes / No
Location
#
A Security Badge (Building Access)
 
 
 
Furnished workspace(s) (cube) in a Cisco establishment
 
 
 
Laptop PC (Standard Cisco Laptop Image)
 
 
 
Intranet (CEC) and Internet Network Access
 
 
 
E-Mail account(s)
 
 
 
IP Telephone with voice-mail
 
 
 
Remote Access / VPN connectivity (Soft token) (DES Card)
 
 
 
Access to Cisco On-Site facilities (Break rooms, Restaurants, etc.)
 
 
 
Mobile telephone
 
 
 
Pager
 
 
 
IP Communicator
 
 
 
Access to Conference Call facilities (Meeting place / Meet me)
 
 
 
Fax and photocopying facilities
 
 
 
Additional Items (Please Specify Here)
 
 
 

Cisco pre-existing property and assets may include software and other licensed
intellectual property. Supplier shall comply with all license terms and other
terms of use of which it has knowledge which may apply to such property and
assets.
All Cisco pre-existing property and assets shall be returned to Cisco in good
condition, less ordinary wear and tear, upon completion of the SOW. Where any of
the property or assets is returned in sub-standard condition or not returned
within 5 working days of the SOW’s conclusion, Supplier shall be liable to pay
the costs of replacement or repair to the property or assets. Cisco reserves the
right to request the return of loaned property and assets.
Cisco property and assets loaned to Supplier shall be used, specifically and
exclusively for the performance of the Work specified in this SOW. Failure to
comply with this provision shall be a material breach of this SOW entitling
Cisco to terminate, without limiting other remedies available to it under
applicable law or the Agreement.
b) Cisco Resources.
Cisco shall provide the following resources and personnel to complete the
Services during the term of this SOW.
Cisco Resources
Team Member
Role
Description
Participation
Primary Location
     
     
     
     
     
     
     
     
     
     
     
     
     
     
     

c) Licensed Programs.
Cisco grants a limited license per Article 7 of the Agreement for the following
Licensed Programs for the Designated Sites:
Proposed Licenses
Name of Licensed Program
Number of Licenses
Designated Site
     
     
     
     
     
     
     
     
     
     
     
     


GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

7

7.    CONFIDENTIAL INFORMATION
The rules related to Confidential Information and how it may be used is covered
by the Agreement / Non Disclosure Agreement signed by Cisco and Supplier dated
September 6, 2013. To locate the supplier NDA access NDA Central:
http://wwwin.cisco.com/legal/nda/index.shtml
a) Description of Supplier’s confidential Information:
Please call out anything specific to this engagement not covered in the
Agreement/NDA or enter None.
b) Description of Cisco Confidential Information shall include, but not be
limited to:
i)
All information accessed by Supplier utilizing the Cisco Intranet (CEC).

ii)
All communications received (including any attachments) utilizing a Cisco
provided e-mail account.

iii)
All documents accessed by Supplier associated with the Services and Work Product
as specified in this SOW.

iv)
All documentation created by Supplier as part of the Services and Work Product
specified in this SOW.

v)
All documentation created by other Suppliers or Cisco Employees accessed by
Supplier.



8.    PROJECT MANAGERS
CISCO:
Cisco Manager's Name
SUPPLIER:
Supplier Manager (Not the Account Manager)
Cisco Systems, Inc.
Covisint Corporation
170 West Tasman Drive
26533 Evergreen Road, Suite 500
San Jose, CA 95134
Southfield, MI 48075
Phone: (000) 00000000
Phone: (000) 00000000
 
Fax: (000) 00000000
Email: Cisco Manager’s email address
Email: Supplier Manager’s email address



9.    PAYMENT.                
a)
Maximum Payment Amount

Supplier will perform the Services of this SOW for the Term as defined in
Section 11 on a firm fixed price basis (either fixed price or time and materials
not to exceed a defined amount). Supplier may not increase the firm fixed price
due to an incorrect estimate of work effort detailed in Appendix E.
Annual changes to Supplier rate card shall not impact this fixed price contract.
a)
Payment Method

Milestone Payment Schedule. Supplier shall deliver the Work Product and Services
and Cisco shall pay Supplier according to the following payment schedule and as
defined in the Agreement:
Service
Payment Terms
Amount Payable
*** Subscription Services
***
***
     
 
     
Expenses (total from section 9c):
 
$0.00
Total (to include all Payments for services and expenses)
 
***



(c) Expenses. Cisco shall reimburse reasonable, actual and necessary expenses,
provided that the following conditions are met: (i) all expenses must be
approved by the Cisco Project Manager in advance of incurring such expense and
(ii) a request for reimbursement must be accompanied by such documentation as
Cisco

GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

8

may request establishing the type, date, amount, payment and purpose for such
expense and that such expenses are incurred in accordance with Cisco’s
Non-employee Travel Policy (a copy of the current policy is located at
http://wwwin.cisco.com/FinAdm/gpo/gsoglobal/gtme/travel/policies.shtml (or any
successor sites) as it may be updated from time to time at Cisco’s sole
discretion, and Supplier must comply with any updates to the policy during the
term of this SOW). Cisco's maximum liability for all expenses incurred during
the execution of this SOW shall not exceed ***
d) Scope Management - Any applicable volumes are defined in the Agreement.
Therefore all portions of this Section 9(d) except for the last two paragraphs
do not apply.
This SOW is based on the expected volume of cases for the Applications as
detailed in the Service Level Agreement (Section 4a).
In the event that case volume exceeds 10% (ten percent) of the stated maximum
number of cases for at least three (3) months in a row, Supplier may bring a
proposal to the Steering Committee to make changes this SOW to increase
capacity. This may or may not involve an increase in cost. Where the proposal
involves a proposed increase in cost, the cost increase will be calculated using
the following formula;
Monthly charge X % increase X 80%
No capacity increases will be implemented without a prior amended Cisco purchase
order to reflect such increases.
In the event that case volume is less than 90% (ninety percent) of the maximum
estimated number of cases for at least 3 months in a row and all agreed service
levels have been met, Cisco and Supplier shall meet to discuss. If the decrease
is expected to be permanent, Cisco and Supplier agree to an equitable reduction
in the monthly charge calculated as follows;
Monthly charge X % decrease X 80%
If Cisco introduces a new technology that prevents Supplier from delivering on
this SOW, Supplier may bring a proposal to the Steering Committee for
resolution. Resolution may result in a modification to this SOW.
In the event that Cisco adds new applications, Cisco and Supplier will follow
the Change Request Process as per Section 12. Any agreed change will be priced
according to Cisco approved rate cards.


10.    PLACE OF PERFORMANCE.
The Work shall be performed by Supplier at Covisint’s facility at: 26533
Evergreen Road, Suite 500, Southfield, MI 48075.     


11. TERM OF STATEMENT OF WORK.
This SOW shall remain in effect for three (3) months beginning on July 1, 2015
(“Effective Date”) and ending on September 30, 2015 (“Term”). Notwithstanding
anything to the contrary in the Agreement, Section 15.2 of the Agreement does
not apply to this SOW.


12. CHANGE REQUEST PROCESS
It may become necessary to amend this Statement of Work from time to time for
reasons including, but not limited to, the following:
a)
Discretionary changes (as agreed by Cisco) in the scope of work such as addition
or decommissioning of In Scope named applications

b)
Requested changes to the work hours of Supplier personnel

c)
Non-availability of products, resources or services which are beyond Supplier’s
control

d)
Impediments not previously identified

e)
Lack of access to personnel or facilities necessary to complete project


GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

9

In the event that it is necessary to change this Statement of Work, the
following process will be followed:
A Change Request (CR) will be the vehicle for communicating change. The CR must
describe the change, reasons for the change, and the effect the change will have
on the project, which may include scheduling changes, pricing, etc. A CR may be
initiated by either Cisco or Supplier.
The designated Project Manager of the requesting party will review the proposed
change and determine whether to submit the request to the other party.
Both Project Managers will review the proposed change and approve it or reject
it. If further investigation on the part of Supplier is required in order to
determine the scope of the change, any charges for that investigation will be
outlined. Both Project Managers will sign the CR, indicating the acceptance of
both parties to the changes, which may affect pricing, schedules, and
contractual commitments.
Upon acceptance and execution of the Change Request by both Project Managers,
the scope of work and costs will be modified appropriately, and the changes will
be incorporated into the project.
13. SPECIAL TERMS -. The following terms apply to this SOW.
a. Ownership of Work Product under this SOW shall be governed by Section 3 of
the Agreement. “Work Product” shall mean any deliverables, documentation or
technology created by or resulting from the activities of Licensor or its
subcontractors under this SOW including, without limitation, as documented in
Section 3. a) 2) (b). Work Product, if any, that is not explicitly owned by
Supplier or Cisco under Section 3 of the Agreement shall be owned by Cisco. Work
Product owned by Supplier is included in the definition of “Software” and/or
“Hosting Services” under the Agreement.
14. SPECIAL ASSUMPTIONS AND/OR CONDITIONS - This section 14 is not applicable to
this SOW.
The pricing and delivery schedule as outlined in this SOW have the following
dependencies and assumptions. Should there be a material change in assumptions,
Supplier leadership team and the Cisco IT leadership team will assess the
variance and determine if a Change Order is required.
IN WITNESS WHEREOF, the parties hereto have caused this SOW to be executed by
their duly Authorized Representatives.
CISCO SYSTEMS, INC.
Name: John Morrell
Title: Senior Director
Date: September 25, 2015
Signature: /s/ John Morrell
Covisint Corporation
Name: Joel Kremke
Title: Senior Vice President
Date: September 25, 2015
Signature: /s/ Joel Kremke


















GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

10

Appendix A: Definitions


All acronyms, especially Cisco specific acronyms for application names,
processes, project, programs, teams, etc. should be included in this appendix.
Even acronyms commonly used in the relevant industry should be included to avoid
any misunderstanding.


For the purposes of this SOW, the following definitions are added to the
Agreement. All capitalized terms not otherwise defined herein shall have the
meaning set forth in the Agreement.
"ACI" means application centric infrastructure.
"Cisco Guides" means a document that describes how to integrate, deliver or
operate a system.
“Covisint Platform Services” means the Licensor Provided Hosting Services as
follows: Covisint Portal, Covisint Cloud Identity Services, Covisint Cloud Data
Exchange Service and Covisint AppCloud Services.
"Covisint System Integration, Delivery and Operation Guides" means documents
that describe how to integrate, deliver or operate a system.
"ESB" means an enterprise service bus.
"Intercloud" means a data center hosted by Cisco.
"NFV" means network functions virtualization.
"SDN" means software defined networking.
"SDP" means Cisco’s “Service Delivery Platform” software.
"Service Edge" means Cisco software for dynamically establishing a virtual
private network connection between computer systems.
“SXP Application Marketplace” or “Marketplace” means the Cisco software for
ordering and purchasing enterprise application services.
Project Organization
•
Cisco Project Manager - Owner of this SOW and responsible for project delivery,
developing standards for measuring project status/progress, developing standards
for risk identification/reporting, developing standards for issue
identification/resolution, developing an escalation/resolution process, project
status and coordination of Cisco resources in support of this project. This
person has decision making authority regarding project decisions, work product
definition and acceptance.

•
Steering Committee - Cisco shall leverage a Steering Committee (“Steering
Committee”), made up of a number of key executives from Cisco that will meet
monthly to: (i) review and analyze the monthly project performance reports for
the preceding month and the overall performance of the parties in connection
with this project; (ii) review progress on the resolution of issues; (iii)
provide a strategic outlook for Cisco’s requirements; and (iv) attempt to
resolve, or designate individuals to attempt to resolve, any disputes or
disagreements in connection with this project. Supplier will not be part of the
Steering Committee. The Cisco Project Manager shall lead the Steering Committee
meetings and provide consolidated content.

•
Executive Sponsor - The Executive Sponsor is a Steering Committee member and a
key stakeholder. This person provides communication to participating functions
and individuals regarding project priorities, objectives, support requirements
and authorizes the needed resources. The Executive Sponsor empowers the Cisco
Project Manager and serves as an escalation point.

•
Core Team - Cisco and Supplier shall jointly maintain a core team (“Core Team”),
made up of resources from Cisco and Supplier. The Cisco Project Manager,
Executive Sponsor and Steering Committee will provide the Core team with
schedule, scope, decisions, resolution of issues and coordination.

•
Supplier Project Manager - Supplier shall provide this resource to oversee and
coordinate all Supplier resources for the successful completion of the
Deliverables. This person is considered Key Personnel. This person shall ensure
Supplier abides by the standards and processes established by the Cisco Project
Manager.




GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

11

Appendix B: Cisco Standard Document Templates and Sample Reports


Attach any document templates you want Supplier to use e.g. PowerPoint
templates, Word templates for weekly updates, etc. Attach any report templates
you want Supplier to use e.g. Word templates for weekly update etc.



























































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

12

Appendix C: CSPO Information Classification Policy


The current CSPO Information Classification Policy is located at
http://wwwin.cisco.com/infosec/policies/classification.shtml (or any successor
sites) as it may be updated from time to time at Cisco’s sole discretion, and
Supplier must comply with any updates to the policy during the term of this SOW.





























































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

13

Appendix D : Rate Card for Change Orders
Role
Level
Daily rate US$
Project Manager
5 years + experience
     
Analyst
3 years + experience
     
     
     
     
     
     
     
     
     
     






















































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

14

Appendix E: Fixed Price Breakdown





























































GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.



--------------------------------------------------------------------------------

15

Appendix F: Long-Term SXP Conceptual Architecture


***



GPS Managed Services SOW Template_v1.0      CISCO CONFIDENTIAL        
UPDATED TEMPLATE FOR Q3FY11
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”.  A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT.

